Mr. Presiding Justice Shepard delivered the opinion of the Court. This is an appeal by the three appellants, severally, upon the same record, from judgments rendered against them, severally, as garnishees, summoned, etc., under the provisions of the garnishment act. Mantonya recovered a judgment against Scott and Stockton, and, after a return of execution unsatisfied, sued out garnishee process against each of the appellants. The appellants at first answered, denying any indebtedness to Scott and Stockton jointly, and subsequently, upon being ruled to answer sufficiently (after certain proceedings hereinafter mentioned), answered again, that at the time of the service of the writ they were severally indebted to Scott individually, and not to Stockton, but had paid Scott in full, between the time of filing their original answers and the time of so answering. Some question is made because of a claiined defect in both the original and amended affidavits for garnishee summons. A garnishee can object only to such proceedings of the garnishing creditor against the defendant as affect the jurisdiction of the court over the defendant. Am. Cent. Ins. Co. v. Hettler, 46 Ill. App. 416. The defects complained of in no way affected the question of such jurisdiction. Whether a judgment creditor of two or more joint judgment defendants can maintain garnishment for a debt, due to one of such defendants, is the really meritorious question in the case, and is one that has never been directly decided in this State, so far as we are informed, although it has frequently been held, and is common learning, that the garnishing judgment creditor can have no other or greater rights against the garnishee than the judgment debtor has. But, as we conceive, it is no more than a legitimate extension of that rule to hold that the garnishing judgment creditor of several joint, who are also several, judgment debtors, may have all the rights that either one of such debtors has. Each judgment debtor is liable to him, and whatever right such individual debtor has, he should have. Applied to this case, Scott, it is admitted, had a right to the several debts owing to him by each appellant. Scott is severally as much liable to Mantonya as Stockton is, or as both Scott and Stockton jointly are. Why, then, may not Mantonya secure to himself, by a garnishment proceeding, all the rights that Scott had which were subject to such a proceeding % We think he may, no question concerning partnership relations being involved. In Drake on Attachment, Sec. 566, it is said: “ Where there are several defendants, the property of each is, of course, liable for the whole debt. In such case, if it appears that the garnishee is indebted to one or more of the defendants, but not to all, he will be chargeable.” It is also said in 2 Wade on Attachment, Sec. 489: “ Where there are several defendants, the credits attached may be owned jointly or severally. The garnishees may be one or all indebted to one or all of the defendants. * * * If a case can be stated in which the judgment recovered against several defendants would only authorize an execution against property owned by them jointly, it will furnish an example where the garnishee, in order to be charged, should be indebted to all the defendants; otherwise, it must be taken as true that a proof of indebtedness as to any one of the defendants, would entitle the plaintiff to judgment against garnishee so indebted.” Another question of importance, arising out of the following circumstances, is presented: The original affidavit for garnishee summons set up that the garnishees were “ indebted to said defendants (Scott and Stockton), or have effects or estate of said defendants in their hands,” while the interrogatories to the garnishees inquired as to indebtedness and effects owing and belonging to the defendants, or either of them, jointly or severally. The original answers responded only to the question of liability to the defendants jointly, and denied any such indebtedness. Exceptions, for insufficiency to such answers, were overruled, and leave was given to amend the affidavit; whereupon, a week later, an amended affidavit was filed, setting up that the garnishees were indebted, etc., to each of the defendants, severally as well as jointly. Being then ruled to answer the interrogatories, fully and sufficiently, the garnishees, admitting indebtedness to Scott alone, at the time of the service of the writ, and up to the time of filing the original answers, set up that, after such exceptions were overruled and before the amended affidavit was filed, they had each paid such indebtedness in full, and denied any further indebtedness; but the Circuit Court, nevertheless, gave judgment against the garnishees. We do not think that the garnishees could escape liability by a payment pendente lite. By answering, originally, they had waived any objection they might have taken to the affidavit, or to the interrogatories, because of inconsistency, if any, between them, and it is doubtful if the exceptions to the original answers should haye been overruled. The amended affidavit did not, however, make the suit a new one. As a rule, all amendments relate back to the time of filing the original pleading in the case. Ho new interrogatories were filed, or required. The garnishees knew from the interrogatories, exactly what they were called upon to answer concerning, and if they paid, relying upon a mere technicality, they did so at their peril. Another objection is made because the answer of the Lake Shore company showed an indebtedness to Scott in excess of the judgment of Mantonya, and that judgment against that company was entered for only the amount due Mantonya. While the better practice is, ordinarily, to enter judgment against a garnishee for the full amount of his indebtedness to the judgment debtor, and if that amount exceeds the judgment of the garnishing creditor, to give to him so much of it as will satisfy his judgment, and the balance to the judgment debtor (Stahl v. Webster, 11 Ill. 511), yet here the garnishee is not injured in any way by the judgment that was entered, and can not complain of it. The reason for the rule in this case has entirely ceased. By its answer, the Lake Shore company sets up that it paid pendente lite, all that it owed to Scott. It can not, therefore, complain because the judgment entered against it was not for more than was due to the garnishing creditor. Observing no material error in the record, the judgments appealed from are affirmed.